Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on September 5, 2008 1933 Act File No. 333-152388 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 1 [ X ] EATON VANCE MUNICIPALS TRUST (Exact name of Registrant as Specified in Charter) The Eaton Vance Building, 255 State Street, Boston, MA 02109 (Address of Principal Executive Offices) (617) 482-8260 (Registrant's Telephone Number) Maureen A. Gemma The Eaton Vance Building, 255 State Street, Boston, MA 02109 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of the registration statement. This Post-Effective Amendment No. 1 to the Registrants Registration Statement on Form N-14 shall become effective immediately upon filing pursuant to paragraph (b) of Rule 485 under the Securities Act of 1933, as amended. Title of Securities Being Registered: Class A, Class B and Class C shares of Beneficial Interest of Eaton Vance National Municipals Fund No filing fee is required because an indefinite number of shares have previously been registered pursuant to Rule 24f-2 under the Investment Company Act of 1940, as amended. CONTENTS OF REGISTRATION STATEMENT ON FORM N-14 This Registration Statement consists of the following papers and documents. Cover Sheet Part A - Proxy Statement/Prospectus Part B - Statement of Additional Information Part C - Other Information Signature Page Exhibit Index Exhibits EATON VANCE FLORIDA PLUS MUNICIPALS FUND The Eaton Vance Building 255 State Street Boston, Massachusetts 02109 ^ September 5 , 2008 Dear Shareholder: We cordially invite you to attend a Special Meeting of Shareholders of Eaton Vance Florida Plus Municipals Fund (the Florida Plus Fund), a series of Eaton Vance Municipals Trust (the Trust), on October 31, 2008, to consider a proposal to approve an Agreement and Plan of Reorganization to convert shares of the Florida Plus Fund into corresponding shares of Eaton Vance National Municipals Fund (the National Fund), also a series of the Trust (the Reorganization). Florida Plus Fund and National Fund have substantially similar investment objectives and policies. The enclosed combined Proxy Statement and Prospectus (Proxy Statement/Prospectus) describes the Reorganization in detail. We ask you to read the enclosed information carefully and to submit your vote promptly. After consideration and recommendation by Eaton Vance Management, the Board of Trustees has determined that it is in the best interests of the Florida Plus Fund and the National Fund if the Florida Plus Fund is merged into the National Fund. We believe that you will benefit from the Reorganization because upon such Reorganization, Florida Plus Fund shareholders will become shareholders of a larger, more diversified fund with a lower expense ratio and higher yield and distribution rate. We realize that most shareholders will not be able to attend the meeting and vote their shares in person. However, the Florida Plus Fund does need your vote. You can vote by mail, telephone, or over the Internet , as explained in the enclosed material. If you later decide to attend the meeting, you may revoke your proxy and vote your shares in person. By voting promptly, you can help the Florida Plus Fund avoid the expense of additional mailings . If you would like additional information concerning this proposal, please call one of our service representatives at 1-800-262-1122 Monday through Friday 8:00 a.m. to 7:00 p.m. Eastern time . Your participation in this vote is extremely important. Sincerely, /s/ Robert B. MacIntosh Robert B. MacIntosh President Eaton Vance Municipals Trust Your vote is important  please return your proxy card promptly. Shareholders are urged to sign and mail the enclosed proxy in the enclosed postage prepaid envelope or vote by telephone or over the Internet by following the enclosed instructions. Your vote is important whether you own a few shares or many shares. EATON VANCE FLORIDA PLUS MUNICIPALS FUND The Eaton Vance Building 255 State Street Boston, Massachusetts 02109 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To Be Held October 31, 2008 A Special Meeting of Shareholders of Eaton Vance Florida Plus Municipals Fund (the Florida Plus Fund) will be held at the principal office of the Florida Plus Fund, The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109, on Friday, October 31, 2008 at 2:30 P.M. (Eastern Time), for the following purposes: 1. To consider and act upon a proposal to approve an Agreement and Plan of Reorganization (the Plan) to convert shares of the Florida Plus Fund into corresponding shares of Eaton Vance National Municipals Fund (the National Fund)^ . The Plan provides for the transfer of all of the assets and liabilities of the Florida Plus Fund to the National Fund in exchange for corresponding shares of the National Fund; and 2. To consider and act upon any other matters which may properly come before the meeting and any adjourned or postponed session thereof. The meeting is called pursuant to the By-Laws of the Trust. The Board of Trustees of the Trust has fixed the close of business on August 22, 2008 as the record date for the determination of the shareholders of the Florida Plus Fund entitled to notice of, and to vote at, the meeting and any adjournments or postponements thereof. By Order of the Board of Trustees, /s/ MaureenA. Gemma Maureen A. Gemma Secretary ^ September 5 , 2008 Boston, Massachusetts IMPORTANT Shareholders can help the Board of Trustees of the Florida Plus Fund avoid the necessity and additional expense of further solicitations, which may be necessary to obtain a quorum, by promptly returning the enclosed proxy or voting by telephone or over the Internet. The enclosed addressed envelope requires no postage if mailed in the United States and is included for your convenience. PROXY STATEMENT/PROSPECTUS Acquisition of the Assets of EATON VANCE FLORIDA PLUS MUNICIPALS FUND By And In Exchange For Shares of EATON VANCE NATIONAL MUNICIPALS FUND The Eaton Vance Building 255 State Street Boston, Massachusetts 02109 ^ September 5 , 2008 We are sending you this combined Proxy Statement and Prospectus (Proxy Statement/Prospectus) in connection with the Special Meeting of Shareholders (the Special Meeting) of the Eaton Vance Florida Plus Municipals Fund (the Florida Plus Fund), a series of Eaton Vance Municipals Trust, a Massachusetts business trust registered as an open-end management investment company (the Trust) to be held on October 31, 2008 (the Meeting Date) at 2:30 p.m., Eastern Time, at The Eaton Vance Building, 255 State Street, Boston, MA 02109. This document is both the Proxy Statement of the Florida Plus Fund and a Prospectus of the Eaton Vance National Municipals Fund (the National Fund), also a series of the Trust. Florida Plus Fund and National Fund hereinafter are sometimes referred to as a Fund or collectively as the Funds^ . A proxy card is enclosed with the foregoing Notice of a Special Meeting of Shareholders for the benefit of shareholders who wish to vote, but do not expect to be present at the Special Meeting. Shareholders also may vote by telephone or via the Internet. The proxy is solicited on behalf of the Board of Trustees of the Trust (the Board or Trustees). ^ This Proxy Statement/Prospectus relates to the proposed reorganization of each class of shares of the Florida Plus Fund shares into a corresponding class of shares of the National Fund (the Reorganization). The Agreement and Plan of Reorganization (the Plan) is attached as Appendix A and provides for the transfer of all of the assets and liabilities of the Florida Plus Fund to the National Fund in exchange for shares of the National Fund. Following the transfer, National Fund shares will be distributed to shareholders of the Florida Plus Fund and the Florida Plus Fund will be terminated. As a result, each shareholder of the Florida Plus Fund will receive National Fund shares equal in value to the value of such shareholders Florida Plus Fund shares, in each case calculated as of the close of regular trading on the New York Stock Exchange on the business day immediately prior to the Reorganization. ^ Each proxy will be voted in accordance with its instructions. If no instruction is given, an executed proxy will authorize the persons named as ^ proxies , or any of them, to vote in favor of each matter. A written proxy is revocable by the person giving it, prior to exercise by a signed writing filed with the Funds proxy tabulator, ^ The Altman Group, Inc, 60 East 42 nd Street, Suite 405, New York, NY 10165 , or by executing and delivering a later dated proxy, or by attending the meeting and voting the shares in person. Proxies voted by telephone or over the Internet may be revoked at any time in the same manner that proxies voted by mail may be revoked. This Proxy Statement/Prospectus is initially being mailed to shareholders on or about ^ September 5 , 2008. Supplementary solicitations may be made by mail, telephone, telegraph, facsimile or electronic means. The Trustees have fixed the close of business on August 22, 2008 as the record date (Record Date) for the determination of the shareholders entitled to notice of and to vote at the meeting and any adjournments or postponements thereof. Shareholders at the close of business on the Record Date will be entitled to one vote for each share of the Florida Plus Fund held. The number of shares of beneficial interest of each class of ^ each Fund outstanding and the persons who held of record more than five percent of the outstanding shares of ^ each Fund as of the Record Date , along with such information for the combined fund as if the Reorganization was consummated on the Record Date, are set forth in Appendix C. This Proxy Statement/Prospectus sets forth concisely the information that you should know ^ when considering the Reorganization . You should read and retain this Proxy Statement/Prospectus for future reference. This Proxy Statement/Prospectus is accompanied by the Prospectus of National Fund dated February 1, 2008 as supplemented May 15, 2008, which is incorporated by reference herein. A Statement of Additional Information dated ^ September 5 , 2008 that relates to this Proxy Statement/Prospectus and contains additional information about the National Fund and the Reorganization is on file with the Securities and Exchange Commission (the SEC) and is incorporated by reference into this Proxy Statement/Prospectus. The Prospectus of the Florida Plus Fund, dated December 1, 2007, as supplemented December 12, 2007, March 1, 2008^ , May 15, 2008 and June 30, 2008 (the Florida Plus Fund Prospectus), the Statement of Additional Information related to the Florida Plus Fund Prospectus, dated December 1, 2007, as supplemented May 15, 2008 (the Florida Plus Fund SAI) and the Statement of Additional Information of the National Fund dated February 1, 2008, as supplemented May 15, 2008 (the National Fund SAI) are on file with the SEC and are incorporated by reference into this Proxy Statement/^ Prospectus. The Annual Reports to Shareholders dated September 30, 2007 and the Semiannual Reports to ^ Shareholders dated March 31, 2008 for the Florida Plus Fund and the National Fund have been filed with the SEC and are incorporated by reference into this Proxy Statement/Prospectus. To ask questions about this Proxy Statement/Prospectus, please call our toll-free number at 1-800-262-1122 Monday through Friday 8:00 am to 7:00 pm Eastern time. Upon request, copies of each of the documents incorporated by reference referred to above are available upon oral or written request and without charge. To obtain a copy, write to the Florida Plus Fund c/o Eaton Vance Management, The Eaton Vance Building, 255 State Street, Boston, MA 02109, Attn: Proxy Coordinator  Mutual Fund Operations, or call 1-800-262-1122 Monday through Friday 8:00 a.m. to 7:00 p.m. Eastern time . The foregoing documents may be obtained on the Internet at www.eatonvance.com. In addition, the SEC maintains a website at www.sec.gov that contains the documents described above, material incorporated by reference, and other information about the Florida Plus Fund and the National Fund . THESE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION NOR HAS THE SECURITIES AND EXCHANGE COMMISSION PASSED UPON THE ACCURACY OR ADEQUACY OF THIS PROXY STATEMENT/PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. ii TABLE OF CONTENTS Page SUMMARY ^ 1 FUND EXPENSES ^ 3 ^ REASONS FOR THE REORGANIZATION ^ 4 INFORMATION ABOUT THE REORGANIZATION ^ 5 HOW DO THE BUSINESS, INVESTMENT OBJECTIVES, PRINCIPAL STRATEGIES AND POLICIES OF THE FLORIDA PLUS FUND COMPARE TO THAT OF THE NATIONAL FUND^ ? 9 PRINCIPAL RISK FACTORS 11 COMPARATIVE INFORMATION ON SHAREHOLDER RIGHTS ^ 11 INFORMATION ABOUT THE FUNDS ^ 11 VOTING INFORMATION 12 DISSENTERS RIGHTS ^ 13 NATIONAL FUND FINANCIAL HIGHLIGHTS ^ 14 FLORIDA PLUS FUND FINANCIAL HIGHLIGHTS ^ 16 EXPERTS ^ 18 APPENDIX A: FORM OF AGREEMENT AND PLAN OF REORGANIZATION A-1 APPENDIX B: MANAGEMENTS DISCUSSION OF FUND PERFORMANCE B-1 APPENDIX C: OUTSTANDING SHARES AND 5% HOLDERS C-1 ^ iii SUMMARY The following is a summary of certain information contained in or incorporated by reference in this Proxy Statement/Prospectus. This summary is not intended to be a complete statement of all material features of the proposed Reorganization and is qualified in its entirety by reference to the full text of this Proxy Statement/ Prospectus and the documents referred to herein. Proposed Transaction . The Trustees of the Trust have approved the Plan^ , which provides for the transfer of all of the assets of Florida Plus Fund to National Fund in exchange for the issuance of National Fund shares and the assumption of all of Florida Plus Funds liabilities by the National Fund at a closing to be held as soon as practicable following ^ approval of the Reorganization by shareholders of Florida Plus Fund at the Special Meeting, or any adjournments or postponements thereof, and the satisfaction of all the other conditions to the Reorganization (the Closing). The Plan is attached hereto as Appendix A. The value of each shareholders account with the corresponding class of the National Fund immediately after the Reorganization will be the same as the value of such shareholders account with the Florida Plus Fund immediately prior to the Reorganization^ . Following the transfer, National Fund shares will be distributed to shareholders of the Florida Plus Fund and the Florida Plus Fund will be terminated. As a result of the Reorganization, each shareholder of the Florida Plus Fund will receive full and fractional National Fund shares equal in value at the close of regular trading on the New York Stock Exchange on the Closing date to the value of such shareholders shares of the Florida Plus Fund. At or prior to the Closing, the Florida Plus Fund shall declare a dividend or dividends which, together with all previous such dividends, shall have the effect of distributing to its shareholders all of its investment company taxable income, its net tax-exempt interest income, and all of its net capital gains, if any, realized for the taxable year ending at the Closing. The Trustees, including the Trustees who are not interested persons of the Trust as defined in the Investment Company Act of 1940, as amended (the 1940 Act), have determined that the interests of existing shareholders of each Fund will not be diluted as a result of the transaction contemplated by the Reorganization and that the Reorganization is in the best interests of shareholders of both Florida Plus Fund and National Fund. Background for the Proposed Transaction . The Board of Trustees of the Trust considered a number of factors, including the proposed terms of the Reorganization. The Trustees considered that, among other things, combining the Funds would produce additional economies of scale and reduce the ^ expense ratio for Florida Plus Fund shareholders , the Reorganization would be tax-free for federal income tax purposes, and Florida Plus Fund shareholders are expected to receive higher yields and distribution rates as shareholders of the National Fund. Moreover, the Trustees considered that, in light of the recent repeal of the Florida intangibles tax and the absence of a Florida income tax, shareholders of both Florida Plus Fund and National Fund would benefit from a larger fund with increased investment opportunities and flexibility by consolidating two funds that have substantially similar investment objectives and policies and that invest in similar securities. The Board of Trustees of the Trust believes that the proposed Reorganization is in the best interest ^ of shareholders and has recommended that Florida Plus Fund shareholders vote for the Reorganization. Principal Differences Between the Florida Plus Fund and the National Fund . Florida Plus Fund and National Fund have substantially similar investment objectives and policies. One distinction in their investment policies is that Florida Plus Fund is required to invest at least 75% of its assets in investment grade obligations, while National Fund is required to invest at least 65% of its assets in investment grade obligations at the time of investment. Investment grade obligations are those rated at least BBB by Standard & Poors Ratings Group (S&P) or Fitch Ratings (Fitch) or Baa by Moodys Investors Service, Inc. (Moodys). As such, the National Fund may have a slightly higher risk profile than the Florida Plus Fund. The Funds investment adviser, Boston Management and Research (BMR), does not believe this 10% potential difference in exposure to below investment grade securities is material. Moreover, as of June 30, 2008, the National Fund had approximately 7.12% of its assets invested in below investment grade and unrated obligations and the Florida Plus Fund had holdings of below investment grade and unrated obligations equal to approximately 16.96% of net assets. While both Funds may invest in municipal obligations of any state, historically the Florida Plus Fund has a higher percentage of its portfolio invested in obligations of the State of Florida or political subdivisions thereof. After the Reorganization occurs, the resulting combined fund would have a ^ smaller portion of its assets invested in Florida obligations than Florida Plus Fund ^ had historically and Florida Plus Fund shareholders would be invested in a 1 more broadly diversified fund. The National Fund is a diversified fund and has an investment restriction to that effect. While the Florida Plus Fund does not have ^ an investment restriction requiring it to be diversified, it has operated as a diversified fund in conjunction with a change in its investment policies effective January 1, 2008. Advisory Fees and Expenses . National Fund is significantly larger than Florida Plus Fund and has a lower effective advisory fee and a lower total expense ratio than Florida Plus Fund. For its fiscal year ended September 30, 2007, Florida Plus Funds total fund operating expenses (excluding interest expense relating to inverse floater investments) were 0.79% for Class A shares and 1.54% for each of Class B and Class C shares, including an effective advisory fee of 0.42% and distribution and service (12b-1) fees of 0.20% for Class A shares and 0.95% for each of Class B and Class C shares. For the same fiscal year, National Funds total fund operating expenses (excluding interest expense relating to inverse floater investments) were 0.64% for Class A shares and 1.39% for each of Class B and Class C shares, including an effective advisory fee of 0.32% and distribution and service (12b-1) fees of 0.25% for Class A shares and 1.00% for each of Class B and Class C shares. The Florida Plus Fund is authorized under its distribution plans to pay service fees of up to 0.25% annually, and the Trustees have approved payment of 0.20% annually. In the case of the National Fund, the Trustees have authorized service fee payments of 0.25% annually. Despite the slightly higher service fees payable by the National Fund, on a pro forma basis assuming the consummation of the Reorganization on ^ March 31, 2008, the total fund expenses payable by former Florida Plus Fund shareholders would be approximately 0.16% lower after the Reorganization. National Funds total expenses following the Reorganization would be slightly reduced by a de minimus amount. See Fund Expenses below. Distribution Arrangements . National Fund offers classes of shares that correspond with the outstanding classes of shares of Florida Plus Fund. Shares of each Fund are sold on a continuous basis by Eaton Vance Distributors, Inc. (EVD), the Trusts principal underwriter. Class A shares of each Fund are sold at net asset value per share plus a sales charge; Class B and Class C shares of each Fund are sold at net asset value subject to a contingent deferred sales charge (CDSC). As a result of the Reorganization, shareholders of each class of shares of the Florida Plus Fund would receive shares of the corresponding class of the National Fund. ^ Although the Funds have differing distribution and service fees^ , as described above, the sales charges , privileges and services associated with the classes of National Fund are identical to their corresponding classes of Florida Plus Fund. National Fund also offers Class I shares, which will not be ^ involved in the Reorganization. Redemption Procedures and Exchange Privileges . ^ The Florida Plus Fund and the National Fund offer^ the same redemption features pursuant to which proceeds of a redemption are remitted by wire or check after receipt of proper documents including signature guaranties. The respective classes of each Fund have the same exchange privileges. Tax Consequences . The Florida Plus Fund will obtain an opinion of counsel that the Reorganization will be tax-free for federal income tax purposes. As such, Florida Plus Fund shareholders will not recognize a taxable gain or loss on the receipt of shares of the National Fund in liquidation of their interest in Florida Plus Fund. Their tax basis in National Fund shares received in the Reorganization will be the same as their tax basis in their Florida Plus Fund shares, and the tax holding period will be the same. National Funds tax basis for the assets received in the Reorganization will be the same as Florida Plus Funds basis immediately before the Reorganization, and National Funds tax holding period for those assets will include Florida Plus Funds holding period. Furthermore, it is not anticipated that the Reorganization will preclude utilization of any of the capital loss carryovers of either Fund. Shareholders should consult their tax advisers regarding the effect, if any, of the Reorganization in light of their individual circumstances . For more information, see Information About the Reorganization  Federal Income Tax Consequences. 2 FUND EXPENSES Expenses shown are those for the year ended March 31, 2008 and on a pro forma basis giving effect to the Reorganization as of such date. Fund Fees and Expenses Shareholder Fees (fees paid directly from your investment) Class A Class B Class C Maximum Sales Charge (Load) (as a percentage of offering price) 4.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net None 5.00% 1.00% asset value at time of purchase or time of redemption) Maximum Sales Charge (Load) Imposed on Reinvested Distributions None None None Exchange Fee None None None Annual Fund Operating Expenses Distribution and Other Expenses Other Expenses Total Annual Management Service (12b-1) (including Interest Interest (excluding Interest Fund Operating Fees Fees Expense)* Expense Expense) Expenses Florida Plus Fund Class A 0.42% 0.20% 0.72% 0.54% 0.18% 1.34% Class B 0.42% 0.95% 0.72% 0.54% 0.18% 2.09% Class C 0.42% 0.95% 0.72% 0.54% 0.18% 2.09% National Fund Class A 0.32% 0.25% 0.61% 0.53% 0.08% 1.18% Class B 0.32% 1.00% 0.61% 0.53% 0.08% 1.93% Class C 0.32% 1.00% 0.61% 0.53% 0.08% 1.93% Pro Forma Combined Fund Class A 0.32% 0.25% 0.61% 0.53% 0.08% 1.18% Class B 0.32% 1.00% 0.61% 0.53% 0.08% 1.93% Class C 0.32% 1.00% 0.61% 0.53% 0.08% 1.93% * Other Expenses includes interest expense relating to the Funds liability with respect to floating rate notes held by third parties in conjunction with inverse floater securities transactions by the Fund. The Fund also records offsetting interest income in an amount equal to this expense relating to the municipal obligations underlying such transactions, and as a result net asset value and performance have not been affected by this expense. Had this expense not been included, total Other Expenses would have been in the amounts described in the table above as Other Expenses (excluding Interest Expense). Example. This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same as stated in the Fund Fees and Expenses tables above. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Florida Plus Fund Class A $605 $ 879 $1,174 $2,011 Class B* $712 $1,055 $1,324 $2,229 Class C $312 $ 655 $1,124 $2,421 National Fund Class A $590 $ 832 $1,093 $1,839 Class B* $696 $1,006 $1,242 $2,059 Class C $296 $ 606 $1,042 $2,254 Pro Forma Combined Fund Class A $590 $ 832 $1,093 $1,839 Class B* $696 $1,006 $1,242 $2,059 Class C $296 $606 $1,042 $2,254 3 ^ You would pay the following expenses if you did not redeem your shares: 1 Year 3 Years 5 Years 10 Years Florida Plus Fund Class A $605 $879 $1,174 $2,011 Class B* $212 $655 $1,124 $2,229 Class C $212 $655 $1,124 $2,421 National Fund Class A $590 $832 $1,093 $1,839 Class B* $196 $606 $1,042 $2,059 Class C $196 $606 $1,042 $2,254 Pro Forma Combined Fund Class A $590 $832 $1,093 $1,839 Class B* $196 $606 $1,042 $2,059 Class C $196 $606 $1,042 $2,254 * Reflects the expenses of Class A shares after eight years because Class B shares automatically convert to Class A shares after eight years. ^ REASONS FOR THE REORGANIZATION The Reorganization has been considered by the Board of Trustees of the Trust. In reaching the decision to recommend that the shareholders of the Florida Plus Fund vote to approve the Reorganization, the Trustees, including the Trustees who are not interested persons of the Trust, concluded that the Reorganization would be in the best interest^ of each Funds shareholders and that the interests of existing shareholders would not be diluted as a consequence thereof. In making this determination, the Trustees considered a number of factors, including the following: Elimination of Florida Intangibles Tax. Prior to January 1, 2007, the State of Florida imposed an intangibles tax on the value of stocks, bonds, other evidences of indebtedness and mutual fund shares. Florida municipal obligations were exempt from this tax. The repeal of the Florida state intangibles tax in 2007 reduced the attractiveness of Florida bonds to investors formerly subject to the intangibles tax. Accordingly, the Board revised the Florida Plus Funds investment policies to eliminate the requirement that the Florida Plus Fund invest primarily in securities exempt from the Florida state intangibles tax and changed the name of the Florida Plus Fund to its present name from Eaton Vance Florida Municipals Fund, in effect transforming the Fund into a national municipal bond fund. Given the similarities between the Florida Plus Fund and the National Fund and the expected benefits from combining the Funds, the Board now believes it would be in the best interest of the Florida Plus Fund to reorganize into the National Fund. Continuity of Objectives, Restrictions and Policies. As described ^ herein , Florida Plus Fund and National Fund have substantially similar investment objectives and policies. In addition, there are no material differences between the Funds fundamental investment restrictions. While the National Fund is a diversified fund and has an investment restriction to that effect, the Florida Plus Fund does not have such ^ an investment restriction^ but currently is operated as a diversified fund. Effect on Fund Fees, Expenses and Services. As of May 30, 2008, National Fund (total net assets of approximately $6.4 billion) is significantly larger than Florida Plus Fund (total net assets of approximately $206 million). As described above, National Fund has a lower effective advisory fee and a lower total expense ratio than Florida Plus Fund. As the result of the Reorganization, Florida Plus Fund shareholders are expected to benefit from the National Funds lower expense ratio. National Fund offers ^ classes of shares that correspond with the outstanding ^ classes of shares of Florida PlusFund. As a result of the Reorganization, shareholders of each ^ class of shares of the Florida Plus Fund wouldreceive shares of the corresponding ^ class of the National Fund. The privileges and services associated withthe ^ classes of National Fund are identical to their corresponding ^ classes of Florida Plus Fund. 4 Tax Consequences. The Florida Plus Fund will obtain an opinion of counsel that the Reorganization will be tax-free for federal income tax purposes. As such, Florida Plus Fund shareholders will not recognize a taxable gain or loss on the receipt of shares of the National Fund in liquidation of their interest in Florida Plus Fund. Their tax basis in National Fund shares received in the Reorganization will be the same as their tax basis in theirFlorida Plus Fund shares, and the tax holding period will be the same. Furthermore, it is not anticipated that theReorganization will preclude utilization of any of the capital loss carryovers of either Fund. Relative Performance. National Fund has outperformed Florida Plus Fund on a total return basis for the three- year, five-year and ten-year periods ended May 30, 2008, while Florida Plus Fund outperformed National Fund for the one-year period then ended. As of May 30, 2008, National Fund has a higher distribution rate and 30- day yield than the Florida Plus Fund.^ Economies of Scale and Other Potential Benefits. After the Reorganization, the combined fund will offer economies of scale that may lead to lower per share expenses for shareholders. Such economies may be realized with respect to printing fees, costs for legal, auditing, custodial and administrative services, and miscellaneous fees. In addition, the greater ^ asset size of the combined fund may allow it, relative to the Florida Plus Fund, to obtain better net prices on securities trades and achieve greater diversification of portfolio holdings. No Dilution. After the Reorganization, each former shareholder of Florida Plus Fund will own shares of National Fund equal to the aggregate value of his or her shares of Florida Plus Fund immediately prior to the Reorganization. Because shares of National Fund will be issued at the per share net asset value of the Florida Plus Fund in exchange for the assets of Florida Plus Fund, that, net of the liabilities of Florida Plus Fund assumed by National Fund, will equal the aggregate value of those shares, the net asset value per share of National Fund will be unchanged. Thus, the Reorganization will not result in any dilution to shareholders. Terms of the Plan. The Trustees considered the terms and conditions of the Plan and the costs associated with the Reorganization to be borne by the Florida Plus Fund. Impact on Eaton Vance Management ( EVM  or Eaton Vance) . EVM and its ^ affiliates will continue to collect advisory and distribution and service fees on Florida Plus Fund assets acquired by National Fund pursuant to the Reorganization. In the case of advisory fees, EVM would collect fees at the incremental advisory fee rate applicable to the National Fund^ , assuming the Reorganization occurred on May 30, 2008^ approximately 0.28% annually. This is significantly lower than the overall effective advisory fee rate applicable to the Florida Plus Fund of approximately 0.43% annually, and will result in approximately $297,000 in reduced fee revenue annually to EVM at current asset levels. With respect to the service fees that are payable by Class A, Class B and Class C shares, EVD will receive a 0.05% higher fee on Florida Plus Fund assets after the Reorganization. However, with respect to assets that are over one year old, such fee will be paid to financial intermediaries and will not be retained by EVD. The Board of Trustees of the Trust believes that the proposed Reorganization is in the best interest ^ of shareholders and recommends that Florida Plus Fund shareholders vote for the Reorganization. INFORMATION ABOUT THE REORGANIZATION At a meeting held on June 16, 2008, the Board of Trustees of the Trust approved the Plan in the form set forth as Appendix A to this Proxy Statement/Prospectus. The summary of the Plan is not intended to be a complete statement of all material features of the Plan and is qualified in its entirety by reference to the full text of the Plan attached hereto as Appendix A. Agreement and Plan of Reorganization . The Plan provides that, at the Closing, the Trust shall transfer all of the assets of Florida Plus Fund and assign all liabilities to National Fund, and National Fund shall acquire such assets and shall assume such liabilities upon delivery by National Fund to Florida Plus Fund on the Closing date of Class A, Class B and Class C National Fund shares (including, if applicable, fractional shares). The value of Class A, Class B and Class C shares issued to the Florida Plus Fund by National Fund will be the same as the value of Class A, Class B and Class C shares that the Florida Plus Fund has outstanding on the Closing date. The National Fund 5 shares received by the Florida Plus Fund will be distributed to Florida Plus Fund shareholders, and each Florida Plus Fund shareholder will receive shares of the corresponding class of National Fund equal in value to those of Florida Plus Fund held by such shareholder. National Fund will assume all liabilities, expenses, costs, charges and reserves of Florida Plus Fund on the Closing date. At or prior to the Closing, the Florida Plus Fund shall declare a dividend or dividends which, together with all previous such dividends, shall have the effect of distributing to the Florida Plus Funds shareholders all of Florida Plus Funds investment company taxable income, net tax-exempt interest income, and net capital gain, if any, realized (after reduction for any available capital loss carry-forwards) in all taxable years ending at or prior to the Closing. At, or as soon as practicable after the Closing, ^ Florida Plus Fund shall liquidate and distribute pro rata to its shareholders of record as of the close of trading on the New York Stock Exchange on the Closing date the full and fractional National Fund Class A, Class B and Class C shares equal in value to the Florida Plus Fund shares exchanged. Such liquidation and distribution will be accomplished by the establishment of shareholder accounts on the share records of National Fund in the name of each shareholder of Florida Plus Fund, representing the respective pro rata number of full and fractional National Fund Class A, Class B and Class C shares due such shareholder. All of National Funds future distributions attributable to the shares issued in the Reorganization will be paid to shareholders in cash or invested in additional shares of National Fund at the price in effect as described in National Funds prospectus on the respective payment dates in accordance with instructions previously given by the shareholder to the Trusts transfer agent. The consummation of the Plan is subject to the conditions set forth therein. Notwithstanding approval by shareholders of the Florida Plus Fund, the Plan may be terminated at any time prior to the consummation of the Reorganization without liability on the part of either party or its respective officers, trustees or shareholders, by either party on written notice to the other party if certain specified representations and warranties or conditions have not been performed or do not exist on or before December 31, 2008. The Plan may be amended by written agreement of its parties without approval of shareholders and a party may waive without shareholder approval any default by the other or any failure to satisfy any of the conditions to its obligations; provided, however, that following the Special Meeting, no such amendment or waiver may have the effect of changing the provision for determining the number of National Fund shares to be issued to Florida Plus Fund shareholders to the detriment of such shareholders without their further approval. Costs of the Reorganization . Florida Plus Fund will bear the costs of the Reorganization, including legal, printing, mailing and solicitation costs. These costs are estimated at approximately $210,000. Description of National Fund Shares . Full and fractional Class A, Class B and Class C shares of National Fund will be distributed to Florida Plus Fund shareholders in accordance with the procedures under the Plan as described above. Each National Fund share will be fully paid, non-assessable when issued and transferable without restrictions and will have no preemptive or cumulative voting rights and have only such conversion or exchange rights as the Board of Trustees of the Trust may grant in its discretion. Federal Income Tax Consequences . It is expected that the Reorganization should qualify as a tax-free transaction under Section 368(a) of the Internal Revenue Code, which is expected to be confirmed by the legal opinion of K&L Gates LLP at the Closing. Accordingly, shareholders of Florida Plus Fund will not recognize any capital gain or loss and Florida Plus Funds assets and capital loss carry-forwards should be transferred to National Fund without recognition of gain or loss. It is possible, however, that the Reorganization may fail to satisfy all of the requirements necessary for tax-free treatment, in which event the transaction will nevertheless proceed on a taxable basis. In this event, the Reorganization will result in the recognition of gain or loss to Florida Plus Funds shareholders depending upon their tax basis (generally, the original purchase price) for their Florida Plus Fund shares, which includes the amounts paid for shares issued in reinvested distributions, and the net asset value of shares of National Fund received in the Reorganization. Shareholders of Florida Plus Fund would, in the event of a taxable transaction, receive a new tax basis in the shares they receive of National Fund (equal to their initial value) for calculation of gain or loss upon their ultimate disposition and would start a new holding period for such shares. 6 Shareholders should consult their tax advisers regarding the effect, if any, of the proposed Reorganization in light of their individual circumstances. Because the foregoing discussion relates only to the federal income tax consequences of the Reorganization, shareholders should also consult their tax advisers as to state and local tax consequences, if any. Capitalization . The following table (which is unaudited) sets forth the capitalization of Florida Plus Fund and National Fund (excluding Class I shares) as of ^ August 26 , 2008, and on a pro forma basis as of that date giving effect to the proposed acquisition of assets of the Florida Plus Fund at net asset value. Net Assets Net Asset Value per Share Shares Outstanding Florida Plus Fund Class A $ ^ $ 9.^ 79 ^ Adjustments* (185,^ $(0.^ Class B ^ $ 10.^ 03 ^ Adjustments* (20,^ $(0.011) Class C ^ $ 10.^ 04 ^ Adjustments* ^ $(0.011) Total ^ $ Adjustments* (210,000) Total ^ $ ^ National Fund Class A ^ $10.^ 20 ^ Class B ^ $10.^ 20 ^ Class C ^ $10.^ 20 ^ Total ^ ^ Pro Forma Combined After Reorganization Class A ^ $10.^ 20 ^ Class B ^ $10.^ 20 ^ Class C ^ $10.^ 20 ^ Total ^ ^ * The Florida Plus Fund will bear the expenses of the Reorganization including those as described in How Will Proxies ^ be Solicited and Tabulated? below. ^ Performance ^ Information . The following bar charts and tables provide information about Florida Plus Fund and National Funds performance for each of ^ the ^ past ten calendar ^ years through December 31, 2007. The returns in the bar ^ charts are for Class B shares and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. The ^ tables contain returns for Class A, Class B and Class C shares and a comparison to the performance of a national index of municipal obligations. Returns in the ^ tables for Class B shares are shown before and after the reduction of taxes. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change. 7 Florida Plus Fund During the ten years ended December 31, 2007, the highest quarterly total return for Class B was 5.08% for the quarter ended December 31, 2000, and the lowest quarterly return was -2.92% for the quarter ended September 30, 1999. The Florida Plus Funds year-to-date total return before taxes through the end of the most recent calendar quarter (December 31, 2007 to June 30, 2008) for Class A, Class B and Class C shares was -2.18%, -2.55% and -2.55%, respectively. For the 30 days ended June 30, 2008, the SEC yield for Class A, Class B and Class C shares was 4.54%, 4.01% and 4.01%, respectively. For current information call 1-800-262-1122 ^ Monday through Friday 8:00 a.m. to ^ 7:00 p.m. Eastern time . National Fund During the ten years ended December 31, 2007, the highest quarterly total return for Class B was 7.41% for the quarter ended September 30, 2002, and the lowest quarterly return was -3.03% for the quarter ended December 31, 1999. The National Funds year-to-date total return before taxes through the end of the most recent calendar quarter (December 31, 2007 to June 30, 2008) ^ for Class A, Class B and Class C shares was -4.00%, -4.38% and -4.38%, respectively. For the 30 days ended June 30, 2008, the SEC yield for Class A, Class B and Class C shares were 5.05%, 4.54% and 4.53%, respectively. For current information call 1-800-262-1122 Monday through Friday 8:00 a.m. to 7:00 p.m. Eastern time . Florida Plus Fund Average Annual Total Return Investment Period One Year Five Years Ten Years Class A Return Before Taxes -5.10% 3.09% 4.16% Class B Return Before Taxes -5.86% 3.00% 3.89% Class B Return After Taxes on Distributions -5.86% 3.00% 3.88% Class B Return After Taxes on Distributions and the Sale of Class B Shares -2.50% 3.17% 3.94% Class C Return Before Taxes* -2.05% 3.30% 3.88% Lehman Brothers Municipal Bond Index (reflects no deduction for fees, expenses or taxes) 3.36% 4.30% 5.18% * The Class C performance prior to the inception of Florida Plus Fund Class C shares on March 13, 2006 is the performance of Class B shares adjusted for the sales charge that applies to Class C shares (but not adjusted for any other differences in the expenses of the two classes). 8 National Fund Average Annual Total Return Investment Period One Year Five Years Ten Years Class A Return Before Taxes -7.42% 5.03% 4.82% Class B Return Before Taxes -8.14% 5.08% 4.71% Class B Return After Taxes on Distributions -8.15% 5.08% 4.71% Class B Return After Taxes on Distributions and the Sale of Class B Shares -4.00% 5.04% 4.73% Class C Return Before Taxes -4.42% 5.28% 4.53% Lehman Brothers Municipal Bond Index (reflects no deduction for fees, ^ expenses or taxes) 3.36% 4.30% 5.18% ^ The average annual total returns in the two tables above reflect the maximum sales charge for Class A (4.75%) and any applicable ^ CDSC^ for Class B and Class C. The Lehman Brothers Municipal Bond Index is an unmanaged market index of municipal bonds. Investors cannot invest directly in an Index. (Source for Lehman Brothers Municipal Bond Index: Lipper, Inc.) Total returns are historical and are calculated by determining the percentage change in net asset value or public offering price with all distributions reinvested. The ^ Funds past performance (both before and after taxes) is no guarantee of future results. Investment return and principal value of Fund shares will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the ^ Funds current performance may be lower or higher than the quoted return. Fund performance during certain periods reflects the strong bond market performance and/or the strong performance of bonds held during those periods. This performance is not typical and may not be repeated. For the ^ Funds performance as of the most recent month-end, please refer to www.eatonvance.com. After-tax returns are calculated using certain assumptions. After-tax returns are calculated using the highest historical individual federal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholders tax situation and the actual characterization of distributions, and may differ from those shown. After-tax returns are not relevant to shareholders who hold Fund shares in tax-deferred accounts or to shares held by non-taxable entities. After-tax returns for other ^ classes of shares will vary from the after-tax returns presented for Class B shares. Return After Taxes on Distributions for a period may be the same as Return Before Taxes for that period because no taxable distributions were made during that period. Also, Return After Taxes on Distributions and Sale of Fund Shares for a period may be greater than or equal to Return After Taxes on Distributions for the same period because of losses realized on the sale of Fund shares. Managements Discussion of Fund Performance . The total returns of National Fund and the factors that materially affected its performance during the most recent fiscal year and semiannual period are contained in its Annual Report dated September 30, 2007 and Semiannual Report dated March 31, 2008, both of which are incorporated by reference into this Proxy Statement/Prospectus and relevant portions of which are attached hereto as ^ Appendix B^ . The performance of Florida Plus Fund is described under the caption Performance Information and Portfolio Composition in the Annual Report of Florida Plus Fund for the year ended September 30, 2007 and Semiannual Report dated March 31, 2008, both of which were previously mailed to Florida Plus Fund shareholders and are incorporated by reference into this Proxy Statement/Prospectus . ^ HOW DO THE BUSINESS, INVESTMENT OBJECTIVES, PRINCIPAL STRATEGIES AND POLICIES OF THE FLORIDA PLUS FUND COMPARE TO THAT OF THE NATIONAL FUND ? Below is a summary comparing the business, investment objectives, principal investment strategies and policies of the Florida Plus Fund and the National Fund. Each Funds current prospectus contains a detailed discussion of each Funds respective investment strategies and other investment policies. The National Fund is a diversified fund and has an investment restriction to that effect. While the Florida Plus Fund does not have ^ an investment restriction requiring it to be diversified, it has operated as a diversified fund in conjunction with a change in its investment policies effective January 1, 2008. Florida Plus Fund National Fund Business ^ A diversified series of the Trust^ . ^ Same Investment Objective ^ Seeks to provide current income exempt from regular federal income tax. Same 9 Florida Plus Fund National Fund 80% Investment ^ Under normal market conditions, invests at Same ^ Policy least 80% of its net assets in municipal obligations, the interest on which is exempt from regular federal income tax. Investment Primarily invests in investment grade Same Policies municipal obligations (those rated BBB or Baa or higher), but may also invest in lower rated obligations. The Fund normally invests in municipal obligations with maturities of ten years or more. Investment At least 75% of net assets will normally be At least 65% of net assets will normally be Grade Securities invested in municipal obligations rated at least invested in municipal obligations rated at least investment grade at the time of investment. investment grade at the time of investment. Concentration ^ May invest 25% or more of its total assets in Same municipal obligations in the same sector (such as leases, housing finance, public housing, municipal utilities, hospital and health facilities or industrial development). This may make the Fund more susceptible to adverse economic, political or regulatory occurrences or adverse court decisions affecting a particular sector. ^ Borrowing ^ May borrow up to one-third of its total Same assets (including borrowings), but it will not borrow more than 5% of the value of its total assets except to satisfy redemption requests or for other temporary purposes. ^ Derivative ^ May purchase derivative instruments, which Same Instruments derive their value from another instrument, security or index, including inverse floaters. May also purchase and sell various kinds of financial futures contracts and options thereon to hedge against changes in interest rates or as a substitute for the purchase of portfolio securities. May also enter into interest rate swaps, forward rate contracts and credit derivatives, which may include credit default swaps, total return swaps or credit options, as well as purchase an instrument that has greater or lesser credit risk than the municipal bonds underlying the instrument. ^ Illiquid ^ May not own illiquid securities if more than Same Securities 15% of its net assets would be invested in securities that are not readily marketable. ^ ^ ^ Investment Boston Management and Research Same Adviser (BMR), a subsidiary of Eaton Vance, with offices at The Eaton Vance Building, 255 State Street, Boston, MA 02109, is the Funds investment adviser. 10 Florida Plus Fund National Fund Administrator Eaton Vance Same Portfolio Cynthia J. Clemson Thomas M. Metzold Managers * Vice President, Eaton Vance and BMR * Vice President, Eaton Vance and BMR *Portfolio manager of the Fund since * Portfolio manager of the Fund since November 2, 1998 December 17, 1993 Distributor Eaton Vance Distributors, Inc.^ Same PRINCIPAL RISK FACTORS As discussed above, the Funds have substantially similar investment objectives and policies and, as such, are subject to substantially similar risks. See Investment Objective & Principal Policies and Risks in the National Fund Prospectus for a description of the principal risks of investing in the Funds. COMPARATIVE INFORMATION ON SHAREHOLDER RIGHTS General . Each Fund is a separate series of the Trust, a Massachusetts business trust governed by an Amended and Restated Declaration of Trust dated ^ January 11, 1993, as amended ^ from time to time, and by applicable Massachusetts law. Shareholder Liability . Under Massachusetts law, shareholders of a Massachusetts business trust could, under certain circumstances, be held personally liable for the obligations of the trust, including its other series. However, the Declaration of Trust disclaims shareholder liability for acts or obligations of the trust and other series of the trust and requires that notice of such disclaimer be given in each agreement, obligation, or instrument entered into or executed by the trust or the trustees. Indemnification out of the trust property for all losses and expenses of any shareholder held personally liable by virtue of his or her status as such for the obligations of the trust is provided for in the Declaration of Trust and By-Laws. Thus, the risk of a shareholder incurring financial loss on account of shareholder liability is considered to be remote because it is limited to circumstances in which the respective disclaimers are inoperative and the series would be unable to meet^ their respective obligations. Copies of the Declaration of Trust may be obtained from the Trust upon written request at its principal office or from the Secretary of the Commonwealth of Massachusetts. INFORMATION ABOUT THE FUNDS Information about National Fund is included in its current Prospectus dated February 1, 2008, as amended, a copy of which is included herewith and incorporated by reference herein. Additional information about National Fund is included in the National Fund SAI, which has been filed with the SEC and is incorporated by reference herein. Information concerning the operation and management of the Florida Plus Fund is incorporated herein by reference from the Florida Plus Fund Prospectus and Florida Plus Fund SAI. Copies may be obtained without charge on Eaton Vances website at www.eatonvance.com, by writing Eaton Vance Distributors, Inc., The Eaton Vance Building, 255 State Street, Boston, MA 02109 or by calling 1-800-262-1122 Monday through Friday 8:00 a.m. to 7:00 p.m. Eastern time . You will find and may copy information about each Fund (including the statement of additional information and shareholder reports): at the Securities and Exchange Commissions public reference room in Washington, DC (call 1-202-942-8090 for information on the operation of the public reference room); on the EDGAR Database on the SECs Internet site (http://www.sec.gov); or, upon payment of copying fees, by writing to the SECs public reference section, treet NE, Washington, DC 20549-0102, or by electronic mail at publicinfo@sec.gov. 11 The Trust, on behalf of each Fund, is currently subject to the informational requirements of the Securities Exchange Act of 1934, ^ as amended^ , and in accordance therewith files proxy material, reports and other information with the SEC. These reports can be inspected and copied at the SECs public reference section, treet NE, Washington, DC 20549-0102, as well as at the following regional offices: New York Regional Office, 3 World Financial Center, Suite 400, New York, NY 10281-1022; and Chicago Regional Office, 175 W. Jackson Boulevard, Suite 900, Chicago, IL 60604. Copies of such material can also be obtained from the Public Reference Branch, Office of Consumer Affairs and Information Services, Securities and Exchange Commission, treet, NE, Washington, DC 20549 at prescribed rates. Householding: One Proxy Statement/Prospectus may be delivered to multiple shareholders at the same address unless you request otherwise. You may request that we do not household proxy statements and/or obtain additional copies of the ^ Proxy Statement/Prospectus by calling 1-800-262-1122 Monday through Friday 8:00 a.m. to 7:00 p.m. Eastern time or writing to Eaton Vance Management, The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109. VOTING INFORMATION What is the Vote Required to Approve the Proposal? The affirmative vote of the holders of a majority of the outstanding shares of the Florida Plus Fund as defined in the 1940 Act is required to approve the Plan. Such majority vote is the vote of the holders of the lesser of (a) 67% or more of the shares of the Florida Plus Fund present or represented by proxy at the Special Meeting, if the holders of more than 50% of the outstanding shares are present or represented by proxy, or (b) 50% of the outstanding shares of the Florida Plus Fund. Class A, Class B and Class C shareholders will vote together as a single group. Approval of the Plan by the shareholders of Florida Plus Fund is a condition of the consummation of the Reorganization. How Do I Vote in Person? If you do attend the Special ^ Meeting and wish to vote in person, we will provide you with a ballot prior to the vote. However, if your shares are held in the name of your broker, bank or other nominee, you must bring a letter from the nominee indicating that you are the beneficial owner of the shares on the Record Date and authorizing you to vote. Please call the Trust at 1-800-262-1122 Monday through Friday 8:00 a.m. to 7:00 p.m. Eastern time if you plan to attend the Special Meeting. How Do I Vote By Proxy? Whether you plan to attend the Special Meeting or not, we urge you to complete, sign and date the enclosed proxy card and to return it promptly in the envelope provided. Returning the proxy card will not affect your right to attend the Special Meeting and vote. If you properly fill in and sign your proxy card and send it to us in time to vote at the Special Meeting, your proxy (the individual named on your proxy card) will vote your shares as you have directed. If you sign your proxy card but do not make specific choices, your proxy will vote your shares FOR the proposal and in accordance with managements recommendation on other matters. If you authorize a proxy, you may revoke it at any time before it is exercised by sending in another proxy card with a later date or by notifying the Secretary of the Florida Plus Fund before the Special Meeting that you have revoked your proxy; such notice must be in writing and sent to the Secretary of the Florida Plus Fund at the address set forth on the cover page of this Proxy Statement/Prospectus. In addition, although merely attending the Special Meeting will not revoke your proxy, if you are present at the Special Meeting you may withdraw your proxy and vote in person. Shareholders may also transact any other business not currently contemplated that may properly come before the Special Meeting in the discretion of the proxies or their substitutes. 12 How Will Proxies be Solicited and Tabulated? The expense of preparing, printing and mailing this Proxy Statement/Prospectus and enclosures and the costs of soliciting proxies on behalf of the Florida Plus Funds Board of Trustees will be borne by the Florida Plus Fund^ . Proxies will be solicited by mail and may be solicited in person or by telephone, facsimile or other electronic means by officers of the Florida Plus Fund, by personnel of Eaton Vance, by the Florida Plus Funds transfer agent, ^ PNC Global Investment Servicing , by broker-dealer firms or by a professional solicitation organization. The Florida Plus Fund has retained ^ The Altman Group, Inc. to assist in the solicitation of proxies, for which the Florida Plus Fund will pay an estimated fee of approximately $^ , including out-of-pocket expenses. The expenses connected with the solicitation of this proxy and with any further proxies which may be solicited by the Florida Plus Funds officers, by Eaton Vance personnel, by the transfer agent, ^ by broker-dealer firms or by ^ The Altman Group, Inc., in person, or by telephone, by telegraph, by facsimile or other electronic means will be borne by the Florida Plus Fund. A written proxy may be delivered to the Florida Plus Fund or ^ its transfer agent prior to the meeting by facsimile machine, graphic communication equipment or other electronic transmission. The Florida Plus Fund will reimburse banks, broker-dealer firms, and other persons holding shares registered in their names or in the names of their nominees, for their expenses incurred in sending proxy material to and obtaining proxies from the beneficial owners of such shares. Total estimated costs of the Reorganization are ^ approximately $210,000 . Shareholders also may choose to give their proxy votes by telephone using an automated telephonic voting system or through the Internet rather than return their proxy cards. Please see the proxy card for details. The Florida Plus Fund may arrange for Eaton Vance, its affiliates or agents to contact shareholders who have not returned their proxy cards and offer to have votes recorded by telephone. If the Florida Plus Fund records votes by telephone or over the Internet, it will use procedures designed to authenticate shareholders identities, to allow shareholders to authorize the voting of their shares in accordance with their instructions, and to confirm that their instructions have been properly recorded. If the enclosed proxy card is executed and returned, or an Internet or telephonic vote is delivered, that vote may nevertheless be revoked at any time prior to its use by written notification received by the Florida Plus Fund, by the execution of a later-dated proxy card, by the Florida Plus Funds receipt of a subsequent valid Internet or telephonic vote, or by attending the meeting and voting in person. All proxy cards solicited by the Board that are properly executed and telephone and Internet votes that are properly delivered and received by the Secretary prior to the meeting, and which are not revoked, will be voted at the meeting. Shares represented by such proxies will be voted in accordance with the instructions thereon. If no specification is made on the proxy card^ , it will be voted FOR the matters specified on the proxy card. Abstentions and broker non-votes ( i.e ., proxies from brokers or nominees indicating that such persons have not received instructions from the beneficial owner or other person entitled to vote shares on a particular matter with respect to which the broker or nominee does not have discretionary power) will be treated as shares that are present at the meeting, but which have not been voted. Accordingly, abstentions and broker non-votes will assist the Florida Plus Fund in obtaining a quorum, but may have the effect of a No vote on the proposal. How is a Quorum Determined and What Happens if There is an Adjournment? With respect to the Florida Plus Fund, what constitutes a quorum for purposes of conducting a valid shareholder meeting, such as the Special Meeting, is set forth in the Trusts By-Laws. Under the By-Laws of the Trust, the presence, in person or by proxy, of a majority of the outstanding shares is necessary to establish a quorum. If a quorum is not present with respect to the Florida Plus Fund at the Special Meeting, the persons named as ^ proxies in the enclosed proxy card may propose to adjourn the meeting to permit further solicitation of proxies in favor of the ^ proposal. A meeting, including the Special Meeting, may be adjourned one or more times. Each such adjournment requires the affirmative vote of the holders of a majority of Florida Plus Funds shares that are present at the meeting, in person or by proxy. The persons named as proxies will vote in favor of or against, or will abstain with respect to, adjournment in the same proportions they are authorized to vote for or against, or to abstain with respect to, the proposal . THE TRUSTEES OF THE TRUST, INCLUDING THE INDEPENDENT TRUSTEES, RECOMMEND APPROVAL OF THE PLAN OF REORGANIZATION. 13 DISSENTERS RIGHTS Neither the Declaration of Trust nor Massachusetts law grants the shareholders of Florida Plus Fund any rights in the nature of dissenters rights of appraisal with respect to any action upon which such shareholders may be entitled to vote; however, the normal right of mutual fund shareholders to redeem their shares (subject to any applicable contingent deferred sales charges) is not affected by the proposed Reorganization. 14 NATIONAL FUND FINANCIAL HIGHLIGHTS The financial highlights are intended to help you understand the Funds financial performance for the past five years. Certain information in the table reflects the financial results for a single Fund share. The total returns in the table represent the rate an investor would have earned (or lost) on an investment in the Fund (assuming reinvestment of all distributions and not taking into account a sales charge). Class I share information has not been included because Class I is not ^ involved in the Reorganization. This information has been audited (except for the six months ended March 31, 2008) by Deloitte & Touche LLP, an independent registered public accounting firm. The report of Deloitte & Touche LLP and the National Funds financial statements are incorporated herein by reference and included in the National Funds annual report, which is available on request. Six Months Ended Year Ended March 31, 2008 September 30, (Unaudited) Class A Class B Class C Class A Class B Class C Class A Class B Class C Net asset value  Beginning of period Income (loss) from operations Net investment income $0.266 $0.225 $0.224 $0.521 $0.434 $0.431 $0.565 $0.478 $0.480 Net realized and unrealized gain (loss) Total income (loss) from operations Less distributions From net investment income Total distributions Contingent deferred sales charges - Net asset value  End of period Total Return (9.48)% (9.84)% (9.84)% 1.95% 1.20% 1.20% 9.50% 8.69% 8.69% Ratios/Supplemental Data Net assets, end of period (000s omitted) $4,344,625 $153,492 $1,201,550 $4,647,177 $173,176 $1,334,054 $3,259,363 $140,593 $783,143 Ratios (As a percentage of average daily net assets): Expenses excluding interest and fees 0.64% 1.39% 1.39% 0.64% 1.39% 1.39% 0.72% 1.47% 1.47% Interest and fee expense 0.50% 0.50% 0.50% 0.62% 0.62% 0.62% 0.61% 0.61% 0.61% Total expenses before custodian fee reduction 1.14% 1.89% 1.89% 1.26% 2.01% 2.01% 1.33% 2.08% 2.08% Expenses after Expenses after custodian fee reduction excluding interest and fees 0.64% 1.39% 1.39% 0.63% 1.38% 1.38% 0.71% 1.46% 1.46% Net investment income 4.84% 4.09% 4.09% 4.44% 3.69% 3.68% 4.93% 4.17% 4.18% Portfolio Turnover of the Portfolio - Portfolio Turnover of the Fund 41% 41% 41% 65% 65% 65% 58% 58% 58% 15 Year Ended September 30, Class A Class B Class C Class A Class B Class C Class A Class B Class C Net asset value  Beginning of period $ Income (loss) from operations Net investment income $0.574 $0.482 $0.486 $0.654 $0.598 $0.565 $0.666 $0.622 $0.587 Net realized and unrealized gain (loss) Total income (loss) from operations Less distributions From net investment income Total distributions Contingent deferred sales charges - $0.004 - - $0.006 - Net asset value  End of period Total Return 8.69% 8.15% 7.99% 6.94% 6.25% 6.15% 5.46% 5.17% 4.71% Ratios/Supplemental Data Net assets, end of period (000s omitted) $2,147,435 $83,629 $388,276 $1,769,191 $29,577 $224,955 $236,885 $1,553,297 $200,310 Ratios (As a percentage of average daily net assets): Expenses excluding interest and fees 0.77% 1.52% 1.52% 0.79% 1.17% 1.53% 0.78% 1.20% 1.53% Interest and fee expense 0.44% 0.44% 0.44% 0.33% 0.33% 0.33% 0.27% 0.27% 0.27% Total expenses before custodian fee reduction 1.21% 1.96% 1.96% 1.12% 1.50% 1.86% 1.05% 1.47% 1.80% Expenses after custodian fee reduction excluding interest and fees 0.76% 1.51% 1.51% 0.79% 1.17% 1.53% 0.78% 1.20% 1.53% Net investment income 5.14% 4.30% 4.35% 6.05% 5.44% 5.19% 6.29% 5.88% 5.54% Portfolio Turnover of the Portfolio - - - 9% 9% 9% 22% 22% 22% Portfolio Turnover of the Fund 54% 54% 54% - (1) Net investment income per share was computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. (3) Total return reflects an increase of 0.19% due to a change in the timing of the payment and reinvestment of distributions. (4) Total return reflects an increase of 0.10% due to a change in the timing of the payment and reinvestment of distributions. (5) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended September 30, 2007). Absent this allocation, total return would be lower. (6) Includes the Funds share of the Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (7) Interest and fee expense primarily relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I to the Funds audited financial statements). (8) Portfolio turnover represents the rate of portfolio activity for the period while the Fund was making investments directly into the Portfolio. (9) Not annualized. (10) Annualized. 16 FLORIDA PLUS FUND FINANCIAL HIGHLIGHTS The financial highlights are intended to help you understand the Funds financial performance for the past five years. Certain information in the table reflects the financial results for a single Fund share. The total returns in the table represent the rate an investor would have earned (or lost) on an investment in the Florida Plus Fund (assuming reinvestment of all distributions and not taking into account a sales charge). This information has been audited (except for the six months ended March 31, 2008) by Deloitte & Touche LLP, as independent registered public accounting firm. The report of Deloitte & Touche LLP and the Florida Plus Funds financial statements are incorporated herein by reference and included in the Florida Plus Funds annual report, which is available on request. Six Months Ended Year Ended March 31, 2008 September 30, (Unaudited) Class A Class B Class C Class A Class B Class C Class A Class B Class C Net asset value  Beginning of period Income (loss) from operations Net investment income $0.243 $0.209 $0.208 $0.486 $0.416 $0.416 $0.490 $0.421 $0.215 Net realized and unrealized gain (loss) Total income (loss) from operations Less distributions From net investment income Total distributions Contingent deferred sales charges - Net asset value  End of period Total Return (5.89)% (6.33)% (6.33)% 2.23% 1.53% 1.62% 6.40% 5.55% 3.08% Ratios/Supplemental Data Net assets, end of period (000s omitted) $178,636 $20,270 $3,720 $212,898 $25,845 $2,952 $222,008 $35,969 $643 Ratios (As a percentage of average daily net assets): Expenses excluding interest and fees 0.80% 1.55% 1.55% 0.79% 1.54% 1.54% 0.79% 1.54% 1.54% Interest and fee expense 0.48% 0.48% 0.48% 0.55% 0.55% 0.55% 0.44% 0.44% 0.44% Total expenses before custodian fee reduction 1.28% 2.03% 2.03% 1.34% 2.09% 2.09% 1.23% 1.98% 1.98% Expenses after custodian fee reduction excluding interest and fees 0.79% 1.54% 1.54% 0.78% 1.53% 1.53% 0.78% 1.53% 1.53% Net investment income 4.72% 3.97% 3.95% 4.51% 3.76% 3.78% 4.59% 3.85% 3.53% Portfolio Turnover of the Portfolio - Portfolio Turnover of the Fund 38% 38% 38% 19% 19% 19% 42% 42% 42% 17 Year Ended September 30, 2005 2004 2003 Class A Class B Class A Class B Class A Class B Net asset value  Beginning of period Income (loss) from operations Net investment income $0.506 $0.437 $0.536 $0.469 $0.548 $0.482 Net realized and unrealized gain (loss) Total income (loss) from operations Less distributions From net investment income Total distributions Contingent deferred sales charges - Net asset value  End of period Total Return 5.50% (4.98)% 4.18% 3.34% 2.76% 1.93% Ratios/Supplemental Data Net assets, end of period (000s omitted) $196,300 $42,074 $193,379 $51,162 $25,996 $236,914 Ratios (As a percentage of average daily net assets): Expenses excluding interest and fees 0.82% 1.57% 0.82% 1.57% 0.79% 1.54% Interest and fee expense 0.26% 0.26% 0.13% 0.13% 0.20% 0.20% Total expenses before custodian fee reduction 1.08% 1.83% 0.95% 1.70% 0.99% 1.74% Expenses after custodian fee reduction excluding interest and fees 0.81% 1.56% 0.82% 1.57% 0.78% 1.53% Net investment income 4.75% 4.01% 5.09% 4.26% 5.12% 4.39% Portfolio Turnover of the Portfolio - - 9% 9% 23% 23% Portfolio Turnover of the Fund 16% 16% - (1) Net investment income per share was computed using average shares outstanding. (2) For the period from the start of business, March 13, 2006, to September 30, 2006. (3) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. (4) Total return reflects an increase of 0.17% due to a change in the timing of the payment and reinvestment of distributions. (5) Annualized. (6) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended September 30, 2007). Absent this allocation, total return would be lower. (7) Includes the Funds share of the Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (8) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I to the Funds audited financial statements). (9) Portfolio turnover represents the rate of portfolio activity for the period while the Fund was making investments directly into the Portfolio. (10) For the year ended September 30, 2006. (11) Not annualized. 18 EXPERTS The financial statements incorporated in this Proxy Statement/Prospectus by reference from each Funds Annual Report for the year ended September 30, 2007 on Form N-CSR have been audited by Deloitte & Touche LLP, an independent registered public accounting firm, as stated in their reports, which are incorporated herein by reference, and have been so incorporated in reliance upon the reports of such firm given upon their authority as experts in accounting and auditing. 19 APPENDIX A FORM OFAGREEMENT AND PLAN OF REORGANIZATION THIS AGREEMENT AND PLAN OF REORGANIZATION (Agreement) is made as of this day of , 2008, by and among Eaton Vance Municipals Trust, a Massachusetts business trust (Municipals Trust) on behalf of its series Eaton Vance Florida Plus Municipals Fund (Florida Fund) and Municipals Trust, on behalf of its series Eaton Vance National Municipals Fund (National Fund). WITNESSETH WHEREAS, Municipals Trust is registered under the Investment Company Act of 1940, as amended (the 1940 Act) as an open-end management investment company authorized to issue an unlimited number of shares of beneficial interest without par value in one or more series (such as Florida Fund and National Fund), and the Trustees of Municipals Trust have divided the shares of Florida Fund and National Fund into multiple classes, including Class A, Class B and Class C shares (Florida Fund Shares and National Fund Shares), and, in the case of National Fund, Class I Shares; WHEREAS, Municipals Trust desires to provide for the reorganization of Florida Fund through the acquisition by National Fund of substantially all of the assets of Florida Fund in exchange for National Fund Shares in the manner set forth herein; and WHEREAS, it is intended that the reorganization described in this Agreement shall be a reorganization within the meaning of Section 368 of the Internal Revenue Code of 1986, as amended (the Code); NOW, THEREFORE, in consideration of the mutual promises herein contained, the parties hereto agree as follows: 1. Definitions 1.1 The term  1933 Act  shall mean the Securities Act of 1933, as amended. 1.2 The term  1934 Act  shall mean the Securities Exchange Act of 1934, as amended. 1.3 The term  Agreement  shall mean this Agreement and Plan of Reorganization. 1.4 The term  Assumed Liabilities  shall mean all liabilities, expenses, costs, charges and receivables of Florida Fund as of the Close of Trading on the New York Stock Exchange on the Valuation Date. Included therein for the National Fund Class B and Class C shall be the uncovered distribution charges under the Florida Fund Class B and Class C Distribution Plans, or, if lower, the amount of contingent deferred sales charges that would be paid by all Florida Class B and Class C shareholders if they redeemed on the Closing Date; such amount shall be treated as uncovered distribution charges under the National Fund Class B and Class C Distribution Plans. 1.5 The term  Business Day  shall mean any day that the New York Stock Exchange is open. 1.6 The term  Close of Trading on the NYSE  shall mean the close of regular trading on the New York Stock Exchange, which is usually 4:00 p.m. Eastern time. A-1 1.7 The term  Closing  shall mean the closing of the transaction contemplated by this Agreement. 1.8 The term  Closing Date  shall mean ^ , provided all necessary approvals have been received, or such other date as may be agreed by the parties on which the Closing is to take place. 1.9 The term  Commission  shall mean the Securities and Exchange Commission. 1.10 The term  Custodian  shall mean State Street Bank and Trust Company. 1.11 The term  Delivery Date  shall mean the date contemplated by Section 3.3 of this Agreement. 1.12 The term  Municipals Trust N-14  shall mean Municipals Trusts registration statement on Form N-14, including a Joint Proxy Statement/Prospectus as may be amended, that describes the transactions contemplated by this Agreement and registers the National Fund Shares to be issued in connection with this transaction. 1.13 The term  National Municipals Trust N-1A  shall mean the registration statement, as amended, on Form N-1A of Municipals Trust with respect to National Fund in effect on the date hereof or on the Closing Date, as the context may require. 1.14 The term 
